                 UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF NORTH CAROLINA

DEMOCRACY NORTH CAROLINA, et. al.,


Plaintiffs,
             v.

THE NORTH CAROLINA STATE BOARD OF
ELECTIONS, et. al.,

                                            Civil Action No. 20-cv-
Defendants,
                                            00457
and

PHILLIP E. BERGER, in his official
capacity as President Pro Tempore
of the North Carolina Senate, and
TIMOTHY K. MOORE, in his official
capacity as Speaker of the North
Carolina House of Representatives,


              Defendant-Intervenors.

   BRIEF IN SUPPORT OF DEFENDANT-INTERVENORS’ MOTION FOR
                       CLARIFICATION

                       NATURE OF THE MATTER

      On October 14, 2020, this Court issued a Memorandum

Opinion and Order granting All Writs Act relief against the

Defendants for the North Carolina State Board of Elections’

(“the SBE”) improper use of the Court’s August injunction to

frustrate and circumvent that ruling in an effort to eliminate


                                   1

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 1 of 22
the previously approved witness requirement. Doc. 169 at 2-

3. 1 The Court specifically enjoined and prohibited the SBE

“from implementing a Due Process or ‘cure procedure’ as

described in Revised Memo 2020-19 which authorizes acceptance

of   an   absentee     ballot    without    a   witness    or   assistant

signature.” Id. at 41. The Court further made clear that

“[t]his injunction does not extend to other minor, curable

errors subject to remediation such as a witness signature

written on the wrong line or an incomplete address.” Id.

      Defendant-Intervenors Philip E. Berger and Timothy K.

Moore (“Legislative Defendants”), on behalf of the North

Carolina General Assembly, seek clarification of this Court’s

order of October 14 based on recent information as to how the

SBE is actually implementing the cure procedure. As reflected

in the attached sworn declarations, ballots are being cured

where there is no way to know the identity of the witness.

The State Board of Elections is allowing a cure for ballots

with multiple, material defects that raise serious questions

about whether a witness in fact even witnessed the ballot and

signed the ballot return envelope and that, at best, render

1 This citation and all later citations to this document refer to
the page numbers of the Opinion itself.

                                     2

     Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 2 of 22
the identity of any witness completely anonymous thereby

subverting      one    of    the   primary     purposes         of   the    witness

requirement.

       In short, the SBE is directing County Boards of Election

to     accept   absentee      ballots       submitted      in    the   following

circumstances: (1) where the name and address of the voter is

printed in the witness section of the ballot return envelope

along with an illegible “signature” suggesting it may have

been the voter not the witness who signed the envelope and

(2) where there is (a) a complete omission of a witness name,

(b) a complete omission of the witness address, and (c) only

a scratched mark, initials, or some other illegible witness

signature that renders the witness completely unidentifiable,

undermining      one    of   the     primary    purposes        of   the    witness

requirement.

                             STATEMENT OF FACTS

       As the Court is well aware of the procedural history in

this    case    and    the   facts    leading    up   to    its      most   recent

Memorandum Opinion and Order, Doc. 169 (“October Order”),

Legislative Defendants will not exhaustively repeat those

facts and history here, but do wish to highlight several



                                        3

     Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 3 of 22
salient      points.   On     August    4,   2020,       this   Court    issued      a

preliminary      injunction       order      that    “left      the   One-Witness

Requirement      in    place,    enjoined        several     rules    related        to

nursing homes that would disenfranchise Plaintiff Hutchins,

and enjoined the rejection of absentee ballots unless the

voter is provided due process.”              Memorandum Opinion and Order,

Doc. 124 (“August Order”), at 3. That order is “limited to

requiring      [Defendant       State   Board       of   Elections      (‘SBE’)]          to

provide ‘due process as to those ballots with a material error

that    is   subject    to    remediation.’”         October     Order      at   4    n.1

(quoting August Order at 187). It “did not require provision

of a cure for every deficiency.” Id.

       On    October    14,     2020,     this      Court    issued     a    second

Memorandum Opinion and Order, Doc. 169 (“October Order”),

that “grant[ed] [Legislative Defendants’] motion in part to

enjoin the [SBE’s] elimination of the witness requirement.”

October Order at 3. Although the Court, citing the Purcell

principle, declined to enjoin the entirety of the Revised

Numbered Memo 2020-19 (“Revised Memo”) that the SBE had put

in place on September 22, 2020, to purportedly comply with

the Court’s August 4, 2020, injunction, the Court did conclude



                                        4

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 4 of 22
it was authorized under the All Writs Act (“AWA”) to enjoin

the SBE’s effective elimination of the witness requirement as

a     remedial   action    under     the    Court’s   prior   preliminary

injunction order. Id. at 21.

       Elaborating on that central holding, the Court stated

the       Revised      Memo      “effectively         eliminat[ed]         the

contemporaneous         witness      requirement,”        including        by

“allow[ing] ‘an envelope with a missing witness signature

[to] be cured by the voter attesting that he or she voted

their ballot and is the voter.’ ” Id. at 28 (alteration in

original) (quoting Declaration of Karen Brinson Bell, Doc.

151-3 (“Bell Decl.”), at ¶ 9). The Court emphasized that its

“injunctive order, which specifically applied to a ‘material

error subject to remediation,’ (August Order (Doc. 124) at

187), was never intended to allow a ballot without a witness

to be cured.” Id. at 29. The court stressed that “[t]his

injunction prohibits use or implementation of the process

allowing ‘witness or assistant did not sign’ to qualify under

‘Deficiencies       Curable   with   a     Certification,’    which   would

otherwise approve an absentee ballot which has not been

executed in accordance with H.B. 1169.” Id. at 39 (citation



                                      5

      Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 5 of 22
omitted). The Court further emphasized that its injunction

“does not extend to other minor, curable errors subject to

remediation such as a witness signature written on the wrong

line or an incomplete address.” Id. at 41.

    Following the issuance of the Court’s October 14 Order,

the parties in this case and the Wise and Alliance cases

discussed whether the SBE was free to implement the Revised

Memo with the exception of the cure procedure for the absence

of a witness or assistant signature (and a reference to a

ballot receipt extension deadline). Legislative Defendants

for their part made clear the SBE could implement the Revised

Memo, of course assuming that would be done consistently with

the Court’s two injunctive orders. See E-mail from David

Thompson to Alec Peters (Oct. 16, 2020) (attached hereto as

Ex. A). The RNC Committees, Plaintiffs in the Wise case,

expressed concern about simply editing the Revised Memo and

asked to review a second revised version. See E-mail from

Bobby   Burchfield   to     Alec   Peters     (dated   Oct.   16,   2020)

(attached hereto as Ex. B). The SBE in response revised

Numbered   Memo   2020-19    again       (“Second   Revised   Memo”)    and

issued the Second Revised Memo on October 17, 2020 (attached



                                     6

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 6 of 22
hereto as Ex. C). The RNC Committees then agreed not to oppose

the    Second    Revised     Memo    but    reserved    “their    rights   to

challenge this cure procedure as applied if it is being used

to evade the witness requirement.” See E-mail from Bobby

Burchfield to Ryan Park (dated October 17, 2020) (attached

hereto as Ex. D).

       The    Second   Revised      Memo,   agreed     to   by   Legislative

Defendants      and    the   RNC    Committees,      specifies    that     the

following types of defects can be “cured” by sending the voter

a certification:

          •   Voter did not sign the Voter Certification
          •   Voter signed in the wrong place
          •   Witness or assistant did not print name
          •   Witness or assistant did not print address
          •   Witness or assistant signed on the wrong line

       The Second Revised Memo also specifies that if a printed

name is readable, even if written in cursive, it does not

invalidate the return envelope; likewise, minor errors such

as failure to list a ZIP code, the state, a city name, etc.,

that still enable the County to determine an address do not




                                       7

      Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 7 of 22
invalidate the return envelope. See Ex. C at 2. Other defects

require the return of a cure certification. Id.

     Notably, the Revised Memo is silent on what should occur

should a return envelope lack both a printed witness name and

a witness address and the witness signature is completely

illegible.

     The SBE, however, has issued instruction to the County

Boards of Elections directing them to allow a witness to

”cure” a return envelope that has all of these cumulative

defects such that whether there actually was a witness, and

the identity of that witness, are unknowable. See E-mail from

Katelyn Love, General Counsel of the SBE, to County Board of

Elections Directors (October 22, 2020) (attached as Exhibit

B   to    the   Declaration    of   Linda     Devore    (“Devore   Decl.”)

(attached hereto as Ex. E)).

     As    Linda   Devore     explains   in    her     Declaration,      the

Cumberland County Board of Elections alone has allowed to be

cured and accepted 14 absentee ballots which had no printed

witness name, a completely missing witness address, and an

illegible witness “signature.” See Devore Decl. at ¶5 & Ex.

A at 1, 3, 7, 9, 15, 17, 19, 21. Mary Summa adds in her



                                    8

    Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 8 of 22
Declaration (attached hereto as Ex. F) that, last week,

the Mecklenburg County Board of Elections allowed to be

cured and       approved    30    ballots        lacking    the     witness’s

name     and    address,    and     many         of    those      signatures,

too,     were     indecipherable. Summa Decl. at ¶5.

       In addition, in compliance with the SBE’s directive on

how to interpret the Second Revised Memo, the Cumberland

County Board of Elections approved absentee ballots that not

only lacked any identifying witness information, but on which

the voter’s own information was filled out in the witness

section along with an illegible signature strongly indicating

it was likely the voter himself or herself, not the witness,

who signed the envelope. At a minimum, any actual witness is

again completely anonymous. See Devore Decl., Ex. A, at 5,

11, 13, 23, 25, 27 (examples of a voter’s information in the

witness section of the envelope). Conversely, Mecklenburg

County rejected at least 3 such ballots because it seemed

clear the witness signature belonged to the voter. Summa Decl.

at ¶5.

       With some dozens of ballots with cumulative defects that

render    the    identity   of    the       witness   unknowable    (or   even



                                        9

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 9 of 22
indicate that no actual witness exists) already “cured” and

accepted by the Cumberland and Mecklenburg County Boards of

Elections and with all County Boards of Elections meeting at

the latest on Tuesday, October 27, 2020, see N.C. GEN. STAT.

ANN. § 163-230.1 (West 2020), many more such questionable

ballots will be accepted if the Court’s prior injunctive

orders are not clarified. If, implausibly, other counties

were to receive only as many defective ballots with these

specific defects as the Cumberland and Mecklenburg Boards

have already received, there will still be thousands of

ballots with defects in the witness requirement subject to a

cure process that essentially nullifies that requirement.

                         QUESTION PRESENTED

       Whether    this    Court’s    October    Order   enjoining        and

prohibiting the SBE “from implementing a Due Process or ‘cure

procedure’ as described in Revised Memo 2020-19” enjoins and

prohibits the SBE from implementing a Due Process or “cure

procedure” (1) that allows ballots to be accepted where the

voter’s information is substituted for that of a witness,

suggesting it was likely the voter, not the witness, who

signed, and (2) that allows curing a ballot that includes the



                                    10

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 10 of 22
omission of all of the following: a printed name, any part of

an address to identify the witness, and a legible signature.

                                         ARGUMENT

     I.     The Court’s October 14, 2020 Order Fairly Read
            Prohibits Accepting Absentee Ballots Where the
            Required Witness Is Completely Anonymous

          This Court’s October Order, read fairly, prohibits use

of a cure procedure for material errors in meeting North

Carolina       law’s       witness        requirement           that   render       that

requirement         a     nullity        and        make   a    witness   completely

anonymous, thereby frustrating one of the primary purposes of

the witness requirement. That is clear from numerous passages

throughout the Order. To read the Order as the SBE appears to

read it—prohibiting implementation of a cure process only if

the       failure   to    fulfill        the    witness        requirement    includes

omission of any scratch or mark at all, however far from the

signature line, that might be taken to represent a signature—

is not only inferior as a reading of the October Order; it is

also unfaithful to the August Order’s clear vindication of

the constitutionality of North Carolina’s witness requirement

for absentee ballots. That requirement is completely defeated

by    allowing      the    cure     of    any       material     deficiency    in    its



                                               11

      Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 11 of 22
fulfillment, including where the voter replaces the witness’s

information      with    his   or    her    own   information,     raising

significant questions about who in fact signed the envelope.

It is equally defeated in instances where only an illegible

“signature” or mark, with neither the witness’s printed name

nor any part of the witness’s address, is included.

      To be clear, if a ballot return envelope failed to list

a witness’s printed name and address, but contained a legible

signature such that the identity of the witness could be

ascertained that would be consistent with the Legislative

Defendants’ agreement on the implementation of the Second

Revised Memo and consistent with the Court’s injunctions.2

Likewise, if the return envelope failed to include an address,

but had a printed witness name, even if accompanied by an

illegible signature, 3 there would be information upon which

to   identify     the    witness    and    investigate   the   ballot       if

necessary,      making     that     scenario      consistent    with       the




2 The Cumberland County Board of Elections, for example, has
unanimously approved about two dozen such ballots that were
cured. See Devore Decl. at ¶6.
3 Again, the Cumberland County Board of Elections has

unanimously approved 60 or so ballots with a signature and
some printed witness information that were cured. See id.

                                     12

     Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 12 of 22
Legislative Defendants’ agreement and this Court’s Orders.

But when all of those material defects are present, the

cumulative   nature    of   those   defects    serves   to   completely

undermine and evade the witness requirement. That is not

consistent with what the Legislative Defendants agreed to or

with this Court's Orders.

    From the start of the Court’s October Order, the Court’s

focus is on preventing “effective elimination of the witness

requirement.” October Order at 21; see also id. at 28. The

Order rejects the SBE’s attempt to suggest that the witness

requirement was not effectively eliminated by its institution

of a cure procedure that allowed for the absence of a witness

altogether. Id. at 28. It notes explicitly that the August

Order was “specifically applied to a ‘material error subject

to remediation.’ ” Id. at 29. According to the October Order,

the August Order “never intended to allow a ballot without a

witness to be cured.” Id. That purpose is frustrated by the

acceptance of ballots that bear no indication that the scratch

or mark on them belongs to an actual witness. See e.g. Devore

Decl., Ex. A, at 1, 3, 19. This is particularly true when

there is specific evidence to the contrary such as when a



                                    13

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 13 of 22
voter places his name and address in the witness section,

accompanied by an illegible signature or a signature that

appears to be that of the voter. See, e.g., id. at 5. The

logical assumption in these circumstances is that the voter,

not a witness, signed the envelope. Indeed, as Mary Summa

testified, it is for this reason that Mecklenburg County

rejected at least 3 such ballots. Summa Decl. at ¶5. In order

to give any meaning to the witness requirement, rejection of

such ballots should be the uniform practice across the State.

Yet, with the SBE’s contradictory orders on how to interpret

the Second Revised Memo and this Court’s Orders, and the

direction to County Boards of Election that these sorts of

material defects can be cured, as the situation in Cumberland

County makes clear, such defective ballots are being cured by

a simple voter affidavit, not spoiled as they should be.

       The fact that the Court’s October Order highlights the

most salient violation of the witness requirement effected by

the    Revised    Memo—the    complete      elimination   of     witness     or

assistant signature altogether—does not establish that use of

a cure procedure for all other material omissions relating to

the     witness    requirement     is      permissible,   even    when      the



                                      14

      Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 14 of 22
cumulative      nature      of   those     material      defects     renders    the

witness     completely       anonymous        and   makes    it    impossible   to

actually      know    if    a    witness      exists,    thereby     effectively

eliminating the witness requirement. Certainly, if it is

impossible to know who a witness is, the purpose of the

witness requirement in helping to prevent, investigate, and

prosecute schemes like McCrae Dowless’s is vitiated.

       This interpretation of what was intended by the Court’s

Order is reinforced further by the Court’s explanation that

“[t]his injunction does not extend to other minor, curable

errors subject to remediation such as a witness signature

written on the wrong line or an incomplete address.” Id. at

41. It is not a minor error where there is no way to ascertain

the     identity     of    the   witness      or    where    the    most   natural

inference is that the voter served as his or her own witness.

       In   light    of    the    October      Order’s      clear    emphasis   on

vindicating        North    Carolina’s         witness      requirement,     which

continues to be manifest in the Order’s final statement of

the injunction, the October Order is best read to prohibit

use of a cure procedure for any material violation of the

witness       requirement        that,        either     standing      alone    or



                                         15

      Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 15 of 22
cumulatively, essentially eliminates the witness requirement.

The SBE’s interpretation of the Order and the Second Revised

Memo have done that.

  II. The   Purcell          Principle     Supports    the    Requested
      Clarification

    Importantly,      this    motion     vindicates,   and   in   no     way

violates, Purcell concerns. As stated in the October Order,

the Purcell principle is that “federal courts are to avoid

active interference in election rules too close to a state

election.” October Order at 38. Applied to this case, that

principle establishes that “this court ought not directly

order the SBE to follow any particular set of election rules.”

Id. But, as this Court has determined, “[e]njoining only the

SBE’s removal of the witness requirement, rather than the

entirety of the Revised Memo, allows the court to follow

Purcell   and   refrain      from   unnecessary    interference        with

election procedures, while still requiring compliance with

its prior injunction.” Id.; see also id. at 38 n.9 (“The

injunction this court has chosen remains within the scope of

this court’s August Order, which specifically upheld the

witness requirement while prescribing the need for further

Due Process.”). By this motion, Legislative Defendants simply


                                    16

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 16 of 22
seek full compliance with this court’s prior injunction,

which need only be explicitly applied to a case it already

reaches,    namely       where   cumulative    deficiencies       make    it

impossible to confirm the existence and identity of a witness,

including in instances in which the voter has inserted his or

her own information into the witness section of the envelope

suggesting the signature belongs to the voter, not a witness.

     To    be   clear,    Legislative    Defendants    do   not    request

nullification of the Second Revised Memo. In Legislative

Defendants’ understanding, that Memo was never intended to

extend the cure procedure beyond the “minor, curable errors

subject to remediation” that this Court excluded from its

injunction. Id. at 41. Isolated errors of any of the types

listed in the Second Revised Memo may reasonably be considered

minor and curable. In allowing cure of such an error, the

Second Revised Memo accords with the October Order, and

Legislative Defendants do not request any change to that

reasonable and authorized practice. 4 Instead, we seek to




4 Thus, Legislative Defendants do not object, for example,
to the cure and approval by the Cumberland County Board
of Elections of ballots including a legible signature.
See Devore Decl. at ¶6.

                                    17

    Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 17 of 22
eliminate a distortion of both the Second Revised Memo and

the October Order, not to mention the August Order. To use

the     cure   procedure    for      cumulative   errors    that    preclude

confirming the existence and identity of a witness is to use

it, intentionally or not, “to evade the witness requirement,”

which was understood by all not to be allowed under the Second

Revised Memo. See Letter from Ryan Y. Park to Daniel M.

Horne, Jr. (Oct. 18, 2020) (attached hereto as Ex. G). Such

use is      both   a   change   in    election    rules    that    should   be

avoided this close to Election Day and a new iteration of

the same violation that the October Order rejected.

                                  CONCLUSION

       Legislative Defendants respectfully request that this

Court issue an order clarifying that its Memorandum Opinion

and Order of October 14, 2020, enjoins and prohibits the SBE

from implementing a Due Process or “cure procedure” that

allows for the acceptance of absentee ballots where the

voter’s information is substituted for that of the witness on

the return envelope or the envelope omits any identifying




                                       18

      Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 18 of 22
information    for    the   witness     apart    from    an   illegible

“signature” or mark.




                                   19

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 19 of 22
Dated: October 26, 2020             Respectfully submitted,

/s/ Nicole J. Moss            /s/ David H. Thompson
COOPER & KIRK, PLLC           COOPER & KIRK, PLLC
Nicole J. Moss (State Bar     David H. Thompson
No. 31958)                    Peter A. Patterson
1523 New Hampshire Avenue, NW 1523 New Hampshire Avenue, NW
Washington, D.C. 20036        Washington, D.C. 20036
(202) 220-9600                (202) 220-9600
nmoss@cooperkirk.com          dthompson@cooperkirk.com
Local Civil Rule 83.1
Counsel                       Counsel for Defendant-
for Defendant-Intervenors     Intervenors




                                  20

  Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 20 of 22
                    CERTIFICATE OF WORD COUNT

    Pursuant to Local Rule 7.3(d)(1), the undersigned counsel

hereby certifies that the foregoing Brief in Support of

Defendant-Intervenors’ Motion for Clarification, including

body,   headings,    and   footnotes,     contains    3,413   words      as

measured by Microsoft Word.

                                        /s/ Nicole J. Moss
                                        Nicole J. Moss




                                   21

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 21 of 22
                      CERTIFICATE OF SERVICE
    The undersigned counsel hereby certifies that, on October

26, 2020, I electronically filed the foregoing Brief with the

Clerk of the Court using the CM/ECF system.



                                        /s/ Nicole J. Moss
                                        Nicole J. Moss




                                   22

   Case 1:20-cv-00457-WO-JLW Document 171 Filed 10/26/20 Page 22 of 22
